IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MARK ANTHONY HARRIS,                NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-1885
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 1, 2015.

An appeal from the Circuit Court for Escambia County.
T. Michael Jones, Judge.

Nancy A. Daniels, Public Defender, and Lacey Kantor, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Lynn Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.